Wade, O. J.
The jury, who are the final judges of the credibility of witnesses (Smith v. State, 15 Ga. App. 713, 715, 716 (84 S. E. 159), and cases there cited), having, as appears from their verdict, accepted as true the evidence of the sole witness for the State, which clearly established the defendant’s guilt, the court did not err in refusing a new trial on the ground that the verdict was contrary to law and the evidence, and without evidence to support it.

Judgment affirmed.


George and Lulce, JJ., concur.

Accusation of sale of liquor; from city court of Sparta—Judge Moore. February 14, 1917.
B. H. Lewis, for plaintiff in error.
B. L. Merritt, solicitor, contra.